Exhibit 10.31

PORTIONS OF THIS EXHIBIT MARKED “[* * *]” HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND THE OMITTED PORTIONS HAVE BEEN FILED
SEPARATELY IN PAPER FORM WITH THE SECURITIES AND EXCHANGE COMMISSION.

SUPPLY AND CO-MARKETING AGREEMENT

This Supply and Co-Marketing Agreement is effective as of November 26, 2008
(“Effective Date”), between Cardinal Health 200, Inc., a Delaware corporation
(“Cardinal Health”), and SRI/Surgical Express, Inc., a Florida corporation
(“SRI”) (Cardinal Health and SRI are collectively referred to in this Agreement
as the “parties”).

BACKGROUND

Cardinal Health is a manufacturer and distributor of healthcare products and
disposable kitting solutions. SRI provides reusable and disposable kitting
solutions to healthcare providers. Cardinal Health desires to appoint SRI as a
distributor of the Products (as defined below), and SRI desires to accept such
appointment. In addition, the parties desire that SRI consolidate and package
the Hybrid Kits (as defined below) to be jointly developed, produced and
marketed by the parties.

OPERATIVE TERMS

Cardinal Health and SRI agree as follows:

 

1. DEFINITIONS

“Billing Party” has the meaning set forth in Section 3.5.

“Cardinal Health Components” means the disposable surgical component products
provided by Cardinal Health that comprise the disposable sub-assemblies used in
the Hybrid Kits.

“Cardinal Health Presource/Convertors Legacy Customer” means any customer of
Cardinal Health as of the date of this Agreement.

“Change of Control” means the occurrence of any of the following:

(i) any person or entity, or group thereof acting in concert (a “Person”), being
or becoming the “beneficial owner” (as such term is defined in Securities and
Exchange Commission (“SEC”) Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), directly or indirectly, of securities of
SRI which, together with securities previously owned, confer upon such Person or
group the combined voting power, on any matters brought to a vote of
shareholders, of fifty-one percent (51%) or more of the then outstanding shares
of voting securities of SRI;



--------------------------------------------------------------------------------

(ii) the direct or indirect sale, lease, assignment, conveyance, transfer or
other disposition of assets of SRI or any of its subsidiary or subsidiaries, in
a transaction or series of transactions, if the aggregate consideration received
or to be received by SRI or any such subsidiary in connection with such sale,
lease, assignment, conveyance, transfer or other disposition is greater than
fifty-one percent (51%) of the book value, determined by SRI in accordance with
generally accepted accounting principles, of SRI’s assets determined on a
consolidated basis immediately before such transaction or the first of such
transactions;

(iii) the merger, consolidation, share exchange or reorganization of SRI (or one
or more direct or indirect subsidiaries of SRI) as a result of which the holders
of all of the shares of capital stock of SRI as a group would receive less than
fifty-one percent (51%) of the combined voting power of the voting securities of
SRI or such surviving or resulting entity or any parent thereof immediately
after such merger, consolidation, share exchange or reorganization;

(iv) the adoption of a plan relating to SRI’s liquidation or the approval of the
dissolution of SRI;

(v) the commencement (within the meaning of SEC Rule 13e-4 under the Exchange
Act) of a tender or exchange offer which, if successful, would result in a
Change of Control of SRI; or

(vi) the first day on which a majority of the members of SRI’s board of
directors are not Continuing Directors.

“Competing Products” means “green” alternative or reusable products other than
the Hybrid Kits and any disposable or reusable component products.

“Component Products” means the Cardinal Health Components and the SRI
Components.

“Continuing Director” means, as of any date of determination, any member of
SRI’s board of directors who (i) was a member of such board of directors on the
Effective Date or (ii) was nominated for election, elected or appoint to such
board of directors with the approval of the majority of the Continuing Directors
who were members of such board of directors at the time of such nomination,
election or appointment (either by a specific vote or by approval of SRI’s proxy
statement in which such member was name a nominee for election as a director,
without objection to such nomination).

“Customer Agreement” means an agreement between a Customer and SRI or Cardinal
Health, as the case may be, to provide the Hybrid Program to the Customer.

 

2



--------------------------------------------------------------------------------

“Customers” means the hospitals, surgery centers and other customers that
execute Customer Agreements and participate in the Hybrid Program.

“Disposable Products” means the disposable products manufactured, sourced or
supplied by Cardinal Health that a SRI Legacy Customer desires to purchase from
SRI, including without limitation all disposable products that are purchased by
a SRI Legacy Customer as of the Effective Date and, in the case of such
disposable products that are not manufactured, sourced or supplied by Cardinal
Health, all comparable products manufactured, sourced or supplied by Cardinal
Health.

“FDA” means the United States Food and Drug Administration.

“Hybrid Kits” means hybrid kits consisting of disposable and reusable components
that the parties jointly develop.

“Hybrid Program” means the assembly, delivery to Customers and retrieval from
Customers of the Hybrid Kits and the reprocessing of the SRI Components.

“Intellectual Property” has the meaning set forth in Section 4.1.

“Management Committee” has the meaning set forth in Section 9.2.

“Margin Percentage” has the meaning set forth in Section 2.3.

“Measurement Date” means the second anniversary of the Effective Date and each
anniversary thereafter.

“Non-Billing Party” has the meaning set forth in Section 3.5.

“Operating Committee” has the meaning set forth in Section 9.3.

“Products” means the Component Products and the Disposable Products.

“Recall” has the meaning set forth in Section 2.9(f).

“Restricted Information” has the meaning set forth in Section 8.

“SRI Components” means the reusable surgical component products provided by SRI
that comprise the reusable sub-assemblies used in the Hybrid Kits.

“SRI Legacy Customer” means any customer of SRI as of the Effective Date.

“SRI Marks” has the meaning set forth in Section 9.6.

 

3



--------------------------------------------------------------------------------

“SRI Services” means the delivery, retrieval and reprocessing and other services
provided by SRI under the Hybrid Program.

“Territory” means the United States.

“Total Revenues” means, for each annual period during the term of this
Agreement, the amount equal to the gross revenues generated by sales under the
Hybrid Program, less the aggregate amount of product returns under the Hybrid
Program, during that annual period.

“Total Revenue Target” means, for each annual period, an amount equal to one
hundred and eight percent (108%) of the Total Revenues for the immediately prior
annual period.

 

2. DISPOSABLE PRODUCTS

2.1 Products Covered by this Article. The products covered by this Article are
the Disposable Products. There are no volume or purchase commitments of any kind
under this Article.

2.2 Grant of Distributorship; Exclusive Supplier. Cardinal Health hereby
appoints SRI as a non-exclusive distributor of the Disposable Products in the
Territory and SRI accepts such grant for the term and on the conditions stated
in this Agreement. Subject to the following sentence, (a) during the term of
this Agreement, SRI hereby appoints Cardinal Health as the exclusive supplier of
the Disposable Products in the Territory and Cardinal Health accepts such
appointment and (b) SRI shall not purchase Disposable Products from any party
other than Cardinal Health without Cardinal Health’s prior written consent.
Notwithstanding the foregoing sentence, if on any Measurement Date, the amount
of Total Revenues for the annual period ending on the Measurement Date are less
than the Total Revenue Target for such period, SRI may, upon prior written
notice to Cardinal Health, elect that Cardinal Health shall be a non-exclusive
supplier of the Disposable Products for use in the Hybrid Kits and SRI shall be
permitted to purchase Disposable Products for use in the Hybrid Kits from any
party. For the avoidance of doubt, Cardinal Health shall, during the term of
this Agreement, remain SRI’s exclusive supplier of the Disposable Products for
sale to the SRI Legacy Customers regardless of the amount of Total Revenues. If
the failure to satisfy the Total Revenue Target is a result of unforeseeable and
extenuating circumstances (including significant market deterioration), SRI
agrees that, prior to electing to purchase Disposable Products from any party
other than Cardinal Health, SRI shall first discuss its election with the
Management Committee.

2.3 SRI Legacy Customer Pricing.

(a) The price for each SRI Legacy Customer Disposable Product ordered by SRI
shall be an amount that results in the Margin Percentage being equal to [* * *]
percent ([* * *]%) for all orders made prior to the first anniversary of the
date that Cardinal Health delivers the first Disposable Product to SRI pursuant
to this Agreement and [* * *] percent ([* * *]%) thereafter. For purposes of
this Agreement, the “Margin

 

4



--------------------------------------------------------------------------------

Percentage” shall be the quotient of (i) the difference between (A) the price
charged to SRI’s customer for such Disposable Product (excluding any delivery or
transportation fees charged to SRI customers) less (B) the price charged to SRI
under this Agreement for such Disposable Product divided by (ii) the price
charged to SRI’s customer for such Disposable Product (excluding any delivery or
transportation fees). For the avoidance of doubt, revenue and billing charges to
SRI customers for SRI products, including without limitation reusable component
products, instruments and service offerings, shall be excluded from the
calculation of the Margin Percentage.

(b) Terms of payment shall be net 45 days from date of invoice.

2.4 Labeling. The Disposable Products shall be labeled with a co-branded label
mutually agreed to by the parties and substantially in the form attached hereto
as Annex A.

2.5 Delivery; Risk of Loss. Title and risk of loss or damage to the Disposable
Products pass to SRI when the Disposable Products are unloaded at SRI’s place of
delivery and accepted by SRI. Unless agreed to by SRI in advance, Cardinal
Health shall not deliver any partial orders. In addition, SRI may refuse to
accept, and may return to Cardinal Health, freight collect, at Cardinal Health’s
risk, any Disposable Products that are not ordered by SRI.

2.6 Nonconforming Products. SRI may reject delivery of Disposable Products up to
72 hours after delivery if such Disposable Products are nonconforming. If SRI
properly rejects any Disposable Products as nonconforming, Cardinal Health, at
its sole cost and expense, as soon as practicable after the effective date of
SRI’s notice of rejection, shall either (a) cause the rejected Disposable
Products to conform or (b) deliver to SRI new Disposable Products that conform
to the order. Cardinal Health acknowledges that Disposable Products are also
subject to acceptance or rejection by Customers, and will promptly following any
Customer rejection, (i) cause the rejected Disposable Products to conform or
(ii) deliver to SRI new Disposable Products that conform to the order.

2.7 Inspection. With respect to those Disposable Products manufactured by
Cardinal Health, Cardinal Health shall permit SRI or its agents or
representatives to inspect and observe finished Disposable Products in the
process of manufacture, at any reasonable time during Cardinal Health’s normal
business hours, and shall provide adequate space and facilities necessary for
SRI’s agents or representatives to conduct an inspection or observation upon
reasonable advance notice to Cardinal Health.

2.8 SRI’s Duties Regarding Disposable Products. With respect to the Disposable
Products, SRI shall:

(a) Submit its order for Disposable Products via an electronic data interchange
(EDI) or Cardinal Health’s Web-based ordering system, such as www.Cardinal.com.

(b) Pay for such orders in accordance with the payment terms specified in
Section 2.3.

 

5



--------------------------------------------------------------------------------

(c) Maintain complete and accurate records for such periods as may be required
by applicable law, of all the Disposable Products sold by it.

(d) Provide the staff it deems reasonably necessary to accept orders from the
SRI Legacy Customers for Disposable Products and to provide other customer
service support.

(e) Provide billing, collection and related administrative services for the
Customers purchasing Disposable Products through the SRI channel.

(f) Reasonably assist Cardinal Health in carrying out any Recall at Cardinal
Health’s request, cost and expense.

(g) Communicate all complaints to Cardinal Health on Disposable Products in a
timely fashion.

(h) Make all claims for any discrepancies in shipping, unpaid invoices, rebate
requests, or any other discrepancy resulting in receivable discrepancy in
writing within one (1) year of the date of the discrepancy. Cardinal Health
shall not be obligated to make payments for, or investigate claims which are
dated more than one (1) year prior to SRI’s written claim or request for
investigation.

(i) Accept and implement a Continuous Replenishment Process (“CRP”) with
Cardinal Health on purchase orders for all Cardinal Health Component Products
within sixty (60) days of the Effective Date. If SRI does not implement an
operational CRP process on Cardinal Health Component Products by the date set
forth above and does not cure such failure within thirty (30) days after notice
from Cardinal Health, then Cardinal Health may charge SRI a handling fee of five
percent (5%) on all orders of Cardinal Health Component Products by SRI until
such time as the CRP process is in place.

(j) Use its reasonable efforts to report any shipping discrepancies within
seventy-two (72) hours of delivery of the Cardinal Health Component Products to
Cardinal Health customer service representatives.

2.9 Cardinal Health’s Duties Regarding Disposable Products. With respect to the
Disposable Products, Cardinal Health shall:

(a) Timely ship all Disposable Products F.O.B. destination to the SRI facilities
designated by SRI in the applicable purchase order.

(b) Within five (5) business days after the end of each month and receipt of
customer purchase data from SRI, pay to SRI a tracing fee of [* * *]% of
Cardinal Health’s gross revenues with respect to the Disposable Products and a
prompt pay fee of [* * *]% 15, net 45.

 

6



--------------------------------------------------------------------------------

(c) Maintain 98% Disposable Product Fill Rate (as defined below) for Disposable
Products. “Disposable Product Fill Rate” is defined as (i) the quantity of
Disposable Products meeting the warranty requirements set forth in Section 4.1
actually shipped as of the delivery date set forth in SRI’s purchase order,
divided by (ii) the quantity of Disposable Products that should have been
shipped in accordance with that purchase order. SRI will measure the Disposable
Product Fill Rate on a quarterly basis with respect to all of the purchase
orders submitted by SRI to Cardinal Health for such calendar quarter. If
Cardinal Health fails to meet the Disposable Product Fill Rate with respect to
any calendar quarter and, after notice of such failure by SRI, fails to maintain
the Disposable Product Fill Rate for the immediately following calendar quarter,
SRI may invoice and collect from Cardinal Health an amount equal to 10% of the
value of the Disposable Product for each 1% the Disposable Product Fill Rate was
below 98% with respect to the purchase orders for any calendar month for which
the Disposable Product Fill Rate was below 98%. SRI acknowledges that Cardinal
Health’s ability to comply with the foregoing requirements depends on its timely
receipt of accurate and complete forecasts and ordering information from SRI via
an electronic data interchange (EDI) or Cardinal Health’s Web-based ordering
system, such as www.Cardinal.com.

(d) Take all necessary action to comply with applicable FDA and other federal,
state and local requirements in connection with the manufacture, sale,
distribution and provision of the Disposable Products. These obligations include
without limitation compliance with the applicable sections of the Quality System
Regulation (21 C.F.R. Part 820). Each party shall possess a Quality Assurance
System that adheres to applicable laws, rules, and regulations, including
without limitation the practices and regulations of the FDA (including without
limitation the applicable sections of the current Quality System Regulations as
expressed in 21 C.F.R. Part 820 and Pre-Market Notification Procedures of 21
C.F.R. Part 807, Subpart E).

(e) Notify SRI and the appropriate federal, state and local authorities of any
customer complaints or other occurrences regarding the Disposable Products which
are required to be so reported or that may render all or any of the Disposable
Products in violation of a law or regulation, evaluating all complaints and
responding to SRI in writing on the resolution of any complaints from SRI or its
customers. SRI and Cardinal Health shall provide each other with any information
it receives regarding such occurrences. Cardinal Health shall be responsible for
evaluating all complaints and for responding to SRI in writing.

(f) In the event that any defect in a Disposable Product or any regulatory or
government action requires that all or part of a Disposable Product be recalled,
destroyed, withheld from the market, or subjected to field corrective action (a
“Recall”), Cardinal Health shall immediately notify SRI of the same and bear the
entire responsibility of the Recall, at no cost to SRI, and shall reimburse SRI
for all reasonable and direct costs associated with all Recalls, except those
Recalls that result from negligence, or reckless disregard or the acts or
omissions on the part of SRI or any of its employees.

 

7



--------------------------------------------------------------------------------

(g) Upon request, provide SRI with the following records for the Disposable
Products: (i) product specifications; (ii) if the Disposable Products are not
manufactured directly by Cardinal Health, the name and address of the actual
manufacturer of the Disposable Products and the location(s) where the Disposable
Products are manufactured; (iii) quality control specifications to include
testing methods, sampling procedures, and acceptance levels; and
(iv) sterilization records. To the extent that the Disposable Products are
manufactured, assembled or labeled by Cardinal Health, Cardinal Health will not
make any change in the manufacture, assembly, or labeling process of the
Disposable Products which could affect the quality of the Disposable Products
and/or the location where Disposable Products are manufactured without SRI’s
prior written consent, which shall not be unreasonably withheld.

(h) Provide primary sales support for the Disposable Products to SRI’s customers
and timely respond to all requests from SRI’s customers relating to
substitutions and expansions of the Disposable Products.

(i) Cardinal shall actively work to increase the kit size and value of SRI’s
disposable accessory pack business with the SRI Legacy Customers.

2.10 Purchase of SRI Disposable Products by Cardinal Health. Within sixty
(60) days after the Effective Date, Cardinal Health shall purchase from SRI all
of SRI’s raw materials inventory of disposable products (other than the
Disposable Products purchased by SRI pursuant to this Agreement and components
that are not actively tied to SRI Legacy Customer bills of materials on the date
of such purchase) for a purchase price equal to SRI’s actual cost of such
products. Notwithstanding the foregoing, Cardinal Health shall not be required
to purchase any products with less than nine (9) months left prior to their
expiration. In addition, to assist SRI with the reduction of any excess raw
material inventory held by SRI, Cardinal Health shall have the option to
purchase from SRI any raw materials that are not tied to bills of materials on
the purchase date for an amount equal to Cardinal Health’s acquisition cost.
Cardinal Health shall be responsible for all freight and other transportation
charges relating to the delivery of such disposable products to Cardinal Health
or its designee. SRI represents and warrants to Cardinal Health, as of the date
of such sale, that all such disposable products sold to Suppler will be of good
and merchantable quality, not adulterated, and will conform to and perform in
accordance with specifications, fit for their particular purpose, and free from
all defects in material and workmanship.

2.11 Payments to GPOs. SRI shall be responsible to continue to make any required
payments to GPOs, if any, in connection with SRI Legacy Customers. For sales of
the Hybrid Kits, Cardinal Health will be responsible to make payments to GPOs,
if any, with respect to the Cardinal Health Components and SRI will be
responsible to make payments to GPOs, if any, with respect to the SRI
Components. The terms of this Section 2.11 shall apply with respect to the
Disposable Products covered by this Section 2 as well as the Component Products
covered by Section 3.

 

8



--------------------------------------------------------------------------------

3. COMPONENT PRODUCTS

3.1 Products Covered by this Article. The products covered by this Article are
the Component Products. There are no volume or purchase commitments of any kind
under this Article.

3.2 Grant of Distributorship; Marketing and Promotion. Cardinal Health appoints
SRI as the exclusive distributor of the Cardinal Health Components to the
Customers in the Territory, provided such Cardinal Health Components are only
distributed as a part of the Hybrid Kits, and SRI accepts such grant for the
term and on the conditions stated in this Agreement. SRI and Cardinal Health
will engage in marketing and promotional activities as specified in Exhibit A to
this Agreement. The parties will share marketing and promotional expenses as
follows: SRI: 70%; Cardinal Health: 30%.

3.3 Pricing. Cardinal Health shall provide the Cardinal Health Components to SRI
in exchange for the amount otherwise payable to it pursuant to the revenue
sharing arrangement set forth in Section 3.4. No separate consideration for the
Cardinal Health Components shall be payable by SRI under this Agreement. The
parties shall mutually agree regarding the Hybrid Kit prices to be charged to
each Customer pursuant to each Customer Agreement, or set a mutually agreeable
range for those prices. These prices might be different for each Customer,
depending on market conditions and changes in the component products provided as
part of the Hybrid Kit. The parties shall not add charges of any kind without
discussion with the Operating Committee, including charges for packaging,
labeling, taxes, storage, insurance, boxing, crating, and shipping. For the
avoidance of doubt, SRI may charge a delivery fee.

3.4 Revenue Sharing. Unless the parties agree otherwise in writing, for each
Hybrid Kit sold to a Customer, the Non-Billing Party shall be entitled to
receive from the Billing Party a fixed margin reconciled quarterly to the actual
margin in accordance with this Section 3.4 as follows: for each Hybrid Kit sold
to a Customer, the Non-Billing Party shall be entitled to receive from the
Billing Party an amount equal to the product of (i) the price of the Hybrid
Product (as billed to the Customer) multiplied by (ii) the quotient of (A) the
aggregate cost (as approved by the Operating Committee) of the Non-Billing
Party’s component products used in such Hybrid Kit divided by the aggregate cost
(as approved by the Operating Committee) of all component products used in such
Hybrid Kit. For example, if the parties sell to a Customer a Hybrid Kit having a
total component cost of $100 (comprised of components of the Non-Billing Party
with a cost of $70 and components of the Billing Party with a cost of $30) for a
price of $200, the Non-Billing Party shall be entitled to receive $140 from the
Billing Party. For the avoidance of doubt, each party shall be responsible for
all sale commissions payable to such party’s sales personnel.

3.5 Billing and Collection. For each Customer, the parties shall mutually
determine which party shall provide billing, collection and related
administrative services for such Customer (the “Billing Party”). The Billing
Party shall invoice Customers for any taxes required to be paid by the
Customers. Within fifteen (15) days after the Billing Party actually receives

 

9



--------------------------------------------------------------------------------

payment from a Customer, the Billing Party shall pay to the other party (the
“Non-Billing Party”) the amount determined in accordance with Section 3.4, less
any sales or excise taxes that the Billing Party bills, collects, and pays to
taxing authorities. The Billing Party shall provide along with the payment
described in this Section 3.5 a detailed listing (by Customer) of the total
amount billed for each Hybrid Kit and an itemization of Hybrid Kits purchased
and component parts with respect to such bill. With respect to Customers for
which Cardinal Health is the Billing Party, SRI shall transmit to Cardinal
Health on a daily basis all delivery documents and other information reasonably
requested by Cardinal Health.

3.6 Order Processing. For each Customer or prospective Customer, the parties
shall mutually determine which party shall provide the staff it deems reasonably
necessary to accept orders from such Customer, negotiate the Customer Agreement
and provide other client service support.

3.7 Customer Agreements. The parties shall evidence supply arrangements with the
Customers with Customer Agreements. The parties shall cooperate to develop a
form Customer Agreement to use in selling the Hybrid Program, which will
describe the products and services to be provided, delivery and payment
arrangements, and other terms and conditions. Each party may enter into Customer
Agreements without approval by the other party, unless the Customer Agreement
materially differs from the form agreement. If the Customer Agreement materially
differs from the form agreement, such alterations must be approved by both
parties. Promptly after a party enters into a Customer Agreement, such party
shall provide an executed copy of the Customer Agreement to the other party.

3.8 Customer Service. With respect to each Customer, the Billing Party shall be
primarily responsible for providing collection and related administrative
services for such Customer, including receiving Customer service requests and
complaints. If such requests or complaints primarily relate to the Non-Billing
Party’s products or services, the Billing Party shall notify the Non-Billing
Party of such requests or complaints. Each party shall use its reasonable
efforts to resolve and respond to any Customer request or complaint that is
primarily related to its products or services.

3.9 Delivery, Risk of Loss. The Cardinal Health Components shall be held by SRI
on a consignment basis. The relationship between SRI and Cardinal Health with
respect to the Cardinal Health Components shall be that of a consignor and
consignee in which consignor (Cardinal Health) deposits the Cardinal Health
Components with consignee (SRI) for the purpose of producing the Hybrid Kits
sold to SRI’s and Cardinal Health’s customers. Title and risk of loss shall
remain with Cardinal Health until delivery to the Customer at which time title
and risk of loss will pass to Customer. SRI shall be responsible for risk of
loss or damage to the Cardinal Health Components while at SRI’s facilities.
Unless agreed to by SRI in advance, Cardinal Health shall not deliver any
partial orders. In addition, SRI may refuse to accept, and may return to
Cardinal Health, freight collect, at Cardinal Health’s risk, any Cardinal Health
Components that are not ordered by SRI.

 

10



--------------------------------------------------------------------------------

3.10 Nonconforming Products. SRI may reject a delivery of Cardinal Health
Components up to 72 hours after delivery if such Cardinal Health Components are
nonconforming. If SRI properly rejects any Cardinal Health Components as
nonconforming, Cardinal Health, at its sole cost and expense, as soon as
practicable after the effective date of SRI’s notice of rejection, shall either
(a) cause the rejected Cardinal Health Components to conform or (b) deliver to
SRI new Cardinal Health Components that conform to the order. Cardinal Health
acknowledges that Disposable Products are also subject to acceptance or
rejection by Customers, and will promptly following any Customer rejection,
(i) cause the rejected Disposable Products to conform or (ii) deliver to SRI new
Disposable Products that conform to the order.

3.11 Inspection. With respect to those Cardinal Health Components manufactured
by Cardinal Health, Cardinal Health shall permit SRI or its agents or
representatives to inspect and observe finished Cardinal Health Components in
the process of manufacture, at any reasonable time during Cardinal Health’s
normal business hours, and shall provide adequate space and facilities necessary
for SRI’s agents or representatives to conduct an inspection or observation upon
reasonable advance notice to Cardinal Health.

3.12 SRI’s Duties Regarding the SRI Components and Cardinal Health Components.
With respect to the Component Products and SRI Components, SRI shall:

(a) Submit its order for Cardinal Health Components via an electronic data
interchange (EDI) or Cardinal Health’s Web-based ordering system, such as
www.Cardinal.com.

(b) Maintain 98% SRI Component Fill Rate (as defined below) for SRI Components.
“SRI Component Fill Rate” is defined as (i) the quantity of the SRI Components
meeting the warranty requirements set forth in Section 4.1 actually delivered to
the Customer as of the delivery date set forth in the Customer Agreement
(ii) divided by the quantity of SRI Components that should have been delivered
by SRI to the Customer in accordance with the applicable Customer Agreement.
Cardinal Health will measure the SRI Component Fill Rate on a quarterly basis
with respect to all of Hybrid Kits delivered to Customers for such calendar
quarter. If SRI fails to meet the SRI Component Fill Rate with respect to any
calendar quarter and, after notice of such failure by Cardinal Health, fails to
maintain the SRI Component Fill Rate for the immediately following calendar
quarter, Cardinal Health may invoice and collect from SRI an amount equal to 10%
of the value of the SRI Components for each 1% the SRI Component Fill Rate was
below 98% with respect to the Hybrid Kits delivered for any calendar quarter for
which the SRI Component Fill Rate was below 98%. Cardinal Health acknowledges
that SRI’s ability to comply with the foregoing requirements depends on its
timely receipt of (A) the Cardinal Health Components and (B) accurate and
complete forecasts and ordering information from SRI via an electronic data
interchange (EDI) or Cardinal Health’s Web-based ordering system, such as
www.Cardinal.com.

 

11



--------------------------------------------------------------------------------

(c) Maintain complete and accurate records for such periods as may be required
by applicable law, of all the Component Products and SRI Components sold by it
as part of the Hybrid Kits.

(d) Notify Cardinal Health and the appropriate federal, state and local
authorities of any customer complaints or other occurrences regarding the SRI
Components which are required to be so reported or that may render all or any of
the SRI Components in violation of a law or regulation, evaluating all
complaints and responding to Cardinal Health in writing on the resolution of any
complaints from Cardinal Health or its customers. SRI and Cardinal Health shall
provide each other with any information it receives regarding such occurrences.
SRI shall be responsible for evaluating all complaints relating to the SRI
Components and for responding to Cardinal Health in writing.

(e) In the event that any defect in a SRI Component or any regulatory or
government action requires that all or part of a SRI Component be recalled,
destroyed, withheld from the market, or be subjected to a Recall, SRI shall
immediately notify Cardinal Health of the same and bear the entire
responsibility of the Recall, at no cost to Cardinal Health, and shall reimburse
Cardinal Health for all reasonable and direct costs associated with all Recalls,
except those Recalls that result from negligence or reckless disregard or the
acts or omissions on the part of Cardinal Health or any of its employees.

(f) Upon request, provide Cardinal Health with the following records for the SRI
Components: (i) product specifications; (ii) if the SRI Components are not
manufactured directly by SRI, the name and address of the actual manufacturer of
the SRI Components and the location(s) where the SRI Components are
manufactured; (iii) quality control specifications to include testing methods,
sampling procedures, and acceptance levels; and (iv) sterilization records. To
the extent that the SRI Components are manufactured, assembled or labeled by
SRI, SRI will not make any change in the manufacture, assembly, or labeling
process of the SRI Components which could affect the quality of the SRI
Components and/or the location where SRI Components are manufactured without
Cardinal Health’s prior written consent, which shall not be unreasonably
withheld.

(g) Make all claims for any discrepancies in shipping, unpaid invoices, rebate
requests, or any other discrepancy resulting in receivable discrepancy in
writing within one (1) year of the date of the discrepancy. Cardinal Health
shall not be obligated to make payments for, or investigate claims which are
dated more than one (1) year prior to SRI’s written claim or request for
investigation.

(h) Provide to Cardinal Health on a monthly basis, within fifteen (15) days
after the end of each month, a report showing sales of each Product to each
Customer during the prior month and such other information as may be reasonably
necessary for the administration of this Agreement, such as a rolling 90 day
forecast. The reports shall be provided in an electronic data interchange format
agreed upon by both SRI and Cardinal Health.

 

12



--------------------------------------------------------------------------------

(i) Provide prompt and effective customer service with regard to the SRI
Components.

(j) Comply with Cardinal Health’s then current returned goods policy.

3.13 Cardinal Health’s Duties Regarding Cardinal Health Components. With respect
to the Cardinal Health Components, Cardinal Health shall:

(a) Timely ship all Cardinal Health Components to the SRI facilities designated
by SRI in the applicable purchase order.

(b) Maintain 98% Component Fill Rate (as defined below) for Cardinal Health
Components. “Component Fill Rate” is defined as (i) the quantity of Component
Products meeting the warranty requirements set forth in Section 4.1 actually
shipped to SRI as of the delivery date set forth in SRI’s purchase order
(ii) divided by the quantity of Cardinal Health Components that should have been
shipped in accordance with SRI’s purchase order. SRI will measure the Component
Fill Rate on a quarterly basis with respect to all of the purchase orders SRI
submits to Cardinal Health for such calendar quarter. If Cardinal Health fails
to meet the Component Fill Rate with respect to any calendar quarter and, after
notice of such failure by SRI, fails to maintain the Component Fill Rate for the
immediately following calendar quarter, SRI may invoice and collect from
Cardinal Health an amount equal to 10% of the value of the Cardinal Health
Components for each 1% the Component Fill Rate was below 98% with respect to the
purchase orders for any calendar quarter for which the Component Fill Rate was
below 98%. SRI acknowledges that Cardinal Health’s ability to comply with the
foregoing requirements depends on its timely receipt of accurate and complete
forecasts and ordering via an electronic data interchange (EDI) or Cardinal
Health’s Web-based ordering system, such as www.Cardinal.com.

(c) Take all necessary action to comply with applicable the FDA and other
federal, state and local requirements in connection with the manufacture, sale,
distribution and provision of the Cardinal Health Components. These obligations
include without limitation compliance with the applicable sections of the
Quality System Regulation (21 C.F.R. Part 820). Each party shall possess a
Quality Assurance System that adheres to applicable laws, rules, and
regulations, including without limitation the practices and regulations of the
FDA (including without limitation the applicable sections of the current Quality
System Regulations as expressed in 21 C.F.R. Part 820 and Pre-Market
Notification Procedures of 21 C.F.R. Part 807, Subpart E).

 

13



--------------------------------------------------------------------------------

(d) Notify SRI and the appropriate federal, state and local authorities of any
customer complaints or other occurrences regarding the Cardinal Health
Components which are required to be so reported or that may render all or any of
the Cardinal Health Components in violation of a law or regulation, evaluating
all complaints and responding to SRI in writing on the resolution of any
complaints from SRI or its customers. SRI and Cardinal Health shall provide each
other with any information it receives regarding such occurrences. Cardinal
Health shall be responsible for evaluating all complaints and for responding to
SRI in writing.

(e) In the event that any defect in a Component or any regulatory or government
action requires that all or part of a Component be recalled, destroyed, withheld
from the market, or be subjected to a Recall, Cardinal Health shall immediately
notify SRI of the same and bear the entire responsibility of the Recall, at no
cost to SRI, and shall reimburse SRI for all reasonable and direct costs
associated with all Recalls, except those Recalls that result from negligence or
reckless disregard or the acts or omissions on the part of SRI or any of its
employees.

(f) Upon request, provide SRI with the following records for the Cardinal Health
Components: (i) product specifications; (ii) if the Cardinal Health Components
are not manufactured directly by Cardinal Health, the name and address of the
actual manufacturer of the Cardinal Health Components and the location(s) where
the Cardinal Health Components are manufactured; (iii) quality control
specifications to include testing methods, sampling procedures, and acceptance
levels; and (iv) sterilization records. To the extent that the Cardinal Health
Components are manufactured, assembled or labeled by Cardinal Health, Cardinal
Health will not make any change in the manufacture, assembly, or labeling
process of the Cardinal Health Components which could affect the quality of the
Cardinal Health Components and/or the location where Cardinal Health Components
are manufactured without SRI’s prior written consent, which shall not be
unreasonably withheld.

(g) Make all claims for any discrepancies in shipping, unpaid invoices, rebate
requests, or any other discrepancy resulting in receivable discrepancy in
writing within one (1) year of the date of the discrepancy. SRI shall not be
obligated to make payments for, or investigate claims which are dated more than
one (1) year prior to Cardinal Health’s written claim or request for
investigation.

(h) Within five business days after the end of each month and receipt of
customer purchase data from SRI, pay to SRI (i) a delivery fee in the amount
that SRI negotiates with the Customers, but only when Cardinal Health is billing
and collecting from the customers, (ii) with respect to each Customer for which
SRI is the Billing Party, a tracing fee of [* * *]% of Cardinal Health’s gross
revenues with respect to the Cardinal Health Components, plus a prompt payment
fee of [* * *]% 15, net 45 and (iii) [* * *]% of gross revenues from the
Cardinal Health Components as a marketing fee.

 

14



--------------------------------------------------------------------------------

3.14 Cash Incentive. To assist SRI in funding marketing and transition expenses,
including but not limited to, the opening of depots in the territories not
served by SRI at the date of this Agreement, the hiring of one sales vice
president, eight account executives and other sales and marketing personnel to
support the Hybrid Program, the cost of closing the disposable assembly plant,
the cost of development of new marketing collateral and advertising, and the
cost to purchase and implement EDI applications to support the requirements
under the Agreement, Cardinal Health shall pay to SRI the amount of $1,250,000
in cash, payable $1,000,000 on January 2, 2009, and $250,000 on January 4, 2010.

3.15 Other Obligations. Cardinal and SRI shall evaluate opportunities to
capitalize on the SRI operating room delivery expertise in the following areas:
(a) delivery of other Cardinal Health products and (b) inclusion of instrument
and instrument processing as an adjunct to the Cardinal Health PBDS program.
Further, Cardinal Health and SRI shall use reasonable efforts to create benefit
to SRI from the Cardinal/Presource’s national group purchasing organization
relationships.

 

4. WARRANTIES AND INDEMNIFICATION

4.1 Warranties. The parties will be providing products that constitute separate
components of the Hybrid Kits. Each party desires to clearly identify its
warranty responsibilities for its products and to indemnify the other party for
liabilities that arise from its products used by the Customers. These warranties
and covenants are intended solely for the benefit of the other party. Nothing in
this section expands a party’s warranty or indemnity responsibility to the
Customers or any other person not a party to this Agreement.

Each party warrants and represents to the other party as of the Effective Date
and for the term of this Agreement, as follows:

(a) It has full authority to enter into this Agreement and carry out its
obligations under this Agreement, and further that this Agreement is not
inconsistent with and will not violate any contractual arrangement or other
legal obligation of the party.

(b) It has the legally enforceable right to use all technology associated with
its products and services, whether patented or unpatented, and that the use of
this technology does not violate any agreement, instrument or understanding,
oral or written, to which it is a party.

(c) It is the sole and exclusive owner of its products and services, and those
products and services do not incorporate or infringe upon any copyright, patent,
trademark, service mark, trade name, idea, process, know-how, development,
invention, technology, or any other form of intellectual property (collectively
“Intellectual Property”) that it does not own or license.

(d) Its disposable products, if any, delivered to the Customers pursuant to this
Agreement will be of good, and merchantable quality, not adulterated, and will
conform to and perform in accordance with specifications, fit for their
particular purpose, and free from all defects in material and workmanship.

 

15



--------------------------------------------------------------------------------

(e) Its reusable products, if any, will be of good quality and will conform to
and perform the functions intended for them.

(f) Its products delivered to the Customers pursuant to this Agreement will be
manufactured in compliance with applicable local, state and federal laws and
regulations, including without limitation those of the FDA, and have all
applicable 510(k) and other approvals.

(g) Its services under this Agreement will be performed with the standards of
care, skill, and diligence normally provided by professionals or experts in the
performance of those services or similar services and in a lawful manner and in
compliance with applicable federal, state and local laws and regulations
including without limitation those of the FDA.

(h) Its conduct will preserve, protect, enhance, and maintain the trade,
business, and goodwill of the other party and not be inimical or in any way
contrary to the best interests of the other party.

(i) Its warranty does not apply to any nonconformity or defect caused by
(i) operation of any product in excess of its rated or specified limits or
capabilities; (ii) misuse, abuse or negligent operation; or (iii) unauthorized
product modification.

These warranties address current and future performance and apply for as long as
the applicable products are in use. Disclaimers of any other express or implied
warranties contained in or arising under this Agreement or otherwise will not be
deemed to be a disclaimer of this warranty.

Each party shall promptly notify the other party of any of its violations of the
foregoing warranties of which it has knowledge or which are asserted by a
Customer or a third party.

The representations and warranties set forth in this Section 4.1 are the sole
and exclusive representations and warranties made by each party to the other and
neither party makes any other representations, warranties or guarantees,
including any implied warranties, of any kind whatsoever.

4.2 Indemnification.

(a) Generally. Each party shall indemnify the other party, its successors and
permitted assigns, and any of its officers, directors, employees,
representatives, and/or agents, and hold them harmless from all costs, loss,
claims, damage, expense, liabilities, and judgments (including premiums for
bonds, fees for experts and investigators, and all legal fees, costs, and
expenses incurred before a lawsuit is filed in regulatory or trial,

 

16



--------------------------------------------------------------------------------

appellate, bankruptcy and judgment execution proceeding) incurred by the other
party because of the indemnifying party’s breach of warranty, failure to comply
with this Agreement, willful misconduct, or negligent acts or omissions.
Notwithstanding the foregoing, SRI’s indemnity obligations in this Agreement
shall also flow to Cardinal Health’s parent company, Cardinal Health, Inc.

(b) Infringement Indemnification. Should any aspect of a party’s products and
services become the subject of an Intellectual Property infringement claim,
action, or proceeding, the party shall, at its expense and the other party’s
option, (i) obtain a license that would permit the other party and all affected
Customers to exercise those rights granted to them under this Agreement or under
Customer Agreements, as the case may be, or (ii) modify the allegedly infringing
products to render them non-infringing. In addition, the claimed Intellectual
Property infringement will be a claim subject to indemnification under Section
4.2(a).

(c) Product Liability and Other Damage Indemnity. The claims subject to
indemnity under Section 4.2(a) will include (i) a defect or alleged defect in
the products and services provided by the indemnifying party under a Customer
Agreement, including without limitation defects relating to manufacturing,
improper testing, design, quality of service, or any breach of warranty
regarding the products and services or any component of them,
(ii) misrepresentations made by the indemnifying party in connection with the
promotion, marketing, sale, distribution, use, safety, or efficacy of the
products and services based upon information supplied by the indemnifying party,
(iii) the content of any labeling, inserts, instruction manuals, or Advertising
supplied or compiled by the indemnifying party, or (iv) any Recall taken with
respect to an indemnifying party’s products and services.

4.3 Liability Limitation. Each party acknowledges and agrees that the other
party shall not be responsible for any indirect, incidental, consequential or
special damages of any kind (including without limitation loss of profits or
loss of use) arising from the sale or other distribution of products and
services that the party does not originate, whether asserted in contract, tort
(including negligence and strict product liability), or otherwise. Neither party
will be responsible for loss of or damage to the other party’s products
following delivery to the Customer.

 

5. INSURANCE

Commencing with the Effective Date and until the expiration of the most remote
statute of limitations for any claim that might arise under this Agreement, each
party shall maintain at its own expense comprehensive general liability
insurance for bodily injury, death and/or property damage (including coverages
for product liability, completed operations, contractual liability and personal
injury liability) in the amount of Two Million Dollars ($2,000,000) for any
damages resulting from its acts or omissions, or its employees or agents under
this Agreement. In addition, each party shall maintain during this same period
Workers’ Compensation insurance

 

17



--------------------------------------------------------------------------------

in such amount(s) that are required by law, together with automobile liability
insurance with minimum coverages of $1,000,000. The parties shall cause these
policies to name the other party as an additional insured. Each party shall
furnish to the other party certificates or other evidence of these policies on
execution of this Agreement endeavor to provide the other party with thirty
(30) days’ prior written notice of any termination or cancellation of any of
these policies. Both parties acknowledge that Cardinal Health may self-insure
all or a portion of the above requirements.

 

6. REGULATORY MATTERS

6.1 Regulatory Compliance. Each party shall take all necessary action to comply
with applicable FDA and other federal, state and local requirements in
connection with the manufacture, sale, distribution and provision of its
products and its furnishing of services under this Agreement. These obligations
include without limitation compliance with the applicable sections of the
Quality System Regulation (21 C.F.R. Part 820). Each party shall possess a
Quality Assurance System that adheres to applicable laws, rules, and
regulations, including without limitation the practices and regulations of the
FDA (including without limitation the applicable sections of the current Quality
System Regulations as expressed in 21 C.F.R. Part 820 and Pre-Market
Notification Procedures of 21 C.F.R. Part 807, Subpart E).

6.2 Notification of Defects. Each party shall promptly notify the other party
via telecopy and in writing should it become aware, through a Customer complaint
or otherwise, of any defect or condition which may render all or any component
part of the Hybrid Program in violation of a law or regulation.

6.3 Recalls and Field Corrective Actions. In the event that any defect in a
Hybrid Kit or any regulatory or government action requires that all or part of
the Hybrid Kit be subjected to a Recall, the party that originated the affected
product or service shall immediately notify the other party of the same and bear
the entire responsibility of the Recall, at no cost to the other party. The
other party shall reasonably assist the originating party in carrying out the
Recall at the originating party’s request, cost, and expense.

6.4 Complaints. Each party shall forward complaints regarding the Hybrid Program
to the other party. The party originating the applicable product shall conduct a
complete and documented investigation and shall fully resolve such complaints in
accordance with the requirements for complaint handling as promulgated by the
FDA in the then current published Quality System Requirements (21 C.F.R. Part
820) or any other applicable law, rule, or regulation. Each party shall make
reasonable efforts to assure that its complaint investigations are performed and
completed promptly within ninety (90) days from its receipt of the complaint,
and to the extent that a party will not complete its investigation within that
time period, the party shall furnish a written explanation of the delay to the
other party. If as a result of an investigation, a change in a Hybrid Kit is
necessary, the responsible party shall perform, document, and validate the
change and provide the information to the other party at no charge. Each party
shall notify the other party immediately of any claims that it receives of
defects in its

 

18



--------------------------------------------------------------------------------

products or services that constitute part of the Hybrid Kit. If a party is
presented with a possible Medical Device Report (“MDR”) event involving the
provision of or failure to provide a component of a Hybrid Kit, the party
originating the applicable product shall bear the responsibility for evaluation
and, if necessary, submission of all information required under the applicable
MDR Regulation, as set forth in 21 C.F.R. Part 803. Prior to any such
submission, the responsible party shall provide the other party with a complete
copy of the MDR and any other information to be submitted by responsible party
to the FDA, for the other party’s review and approval.

6.5 Audits. Each party shall have the right (at its own expense) to perform a
commercially reasonable audit of the other party’s compliance with applicable
FDA rules and regulations (including without limitation the applicable sections
of the then-current published Quality System Requirements (21 C.F.R. Part 820)
and MDR Regulations (21 C.F.R. Part 803)) and any other applicable laws, rules,
and/or regulations with respect to a Hybrid Kit and associated services during
normal business hours, with reasonable prior written notice to the applicable
party and subject to Section 8. At a minimum, (i) the party’s facility being
audited must be operational during the audit, (ii) the auditing party must
receive access to the batch history records and sterilization records of audited
party’s products and services used in the Hybrid Kit, and (iii) the auditing
party must be permitted to conduct audits of the other party which comply with
the applicable sections of the then-current published Quality System
Requirements (21 C.F.R. Part 820) and any other applicable laws, rules, and
regulations. The parties shall cooperate with each other to arrange such visits
at mutually convenient times. In addition, a party’s personnel may periodically
travel to the other party’s facilities to observe testing and validation
activities, receive information with respect thereto (subject to Section 8), and
ensure that products and services are being tested in accordance with
established practices.

 

7. TERM AND TERMINATION

7.1 Term. This Agreement will be for an initial term of five (5) years or until
earlier terminated by a party in accordance with this section, provided that all
rights and obligations accrued by the expiration or termination date will
survive the expiration or termination of this Agreement. The term shall renew
for successive one (1) year terms thereafter unless either party provides notice
of non-renewal at least one hundred twenty (120) days prior to the expiration of
the then current term.

7.2 Termination.

(a) This Agreement may be terminated by either party immediately on notice if:

(i) The other party fails to make payments when due to the terminating party
within 10 days after written notice or neglects or fails to perform or observe
any of its other material obligations under this Agreement (including recurring
quality or service problems), unless the condition is remedied within 30 days
after written notice has been given to the party.

 

19



--------------------------------------------------------------------------------

(ii) The other party makes an assignment for the benefit of creditors or a
petition under the Bankruptcy Code is filed by or against the other party (if an
involuntary petition, the petition is not dismissed within 60 days after it is
filed) or a receiver is appointed for the business of the other party.

(iii) The other party ceases doing business as a going concern or attempts to
transfer or assign this Agreement in a manner that is not permitted.

(iv) The other party or its officer commits any acts that are dishonest or
fraudulent with respect to the parties’ relationship under this Agreement or
that materially adversely affects the ability to perform of the terminating
party. The terminating party shall give 30 days’ advance notice of any condition
that materially adversely affects the other party’s ability to perform.

(b) This Agreement may be terminated by SRI immediately on notice if a Change of
Control occurs.

7.3 Effect of Termination. Upon expiration or earlier termination of this
Agreement, no party shall have any further responsibilities or obligations to
the other party, except for its obligations under Sections 4 and 8 and as
follows:

(a) With respect to SRI Legacy Customers for which SRI is the Billing Party as
of the expiration or earlier termination of this Agreement, (i) Cardinal Health
shall continue to supply the Cardinal Health Components to SRI in accordance
with this Agreement until the expiration or earlier termination of the
applicable Customer Agreements, (ii) neither Cardinal Health nor its affiliates
shall offer or sell any Competing Products to such Customers for a period of
twelve (12) months after the expiration or earlier termination of the applicable
Customer Agreements and (iii) after the expiration or earlier termination of the
applicable Customer Agreements, SRI shall have the option to replace Cardinal
Health as the supplier of the disposable component products used in the Hybrid
Kits for such Customer.

(b) With respect to SRI Legacy Customers for which Cardinal Health is the
Billing Party as of the expiration or earlier termination of this Agreement,
(i) Cardinal Health shall cooperate with SRI to transition the billing,
collection and related administrative services for such Customers from Cardinal
Health to SRI, (ii) Cardinal Health shall continue to supply the Cardinal Health
Components to SRI in accordance with this Agreement until the expiration or
earlier termination of the applicable Customer Agreements, (iii) neither
Cardinal Health nor its affiliates shall offer or sell any Competing Products to
such Customers for a period of twelve (12) months after the expiration or
earlier termination of the applicable Customer Agreements, (iv) after the

 

20



--------------------------------------------------------------------------------

expiration or earlier termination of the applicable Customer Agreements, SRI
shall have the option to replace Cardinal Health as the supplier of the
disposable component products used in the Hybrid Kits for such Customer.

(c) With respect to Customers other than SRI Legacy Customers for which Cardinal
Health is the Billing Party as of the expiration or earlier termination of this
Agreement, (i) the parties shall cooperate to separate the billing, collection
and related administrative services for such Customers according to Cardinal
Health Components and SRI Components and SRI Services, (ii) neither SRI nor its
affiliates shall offer or sell to such Customers any disposable products for a
period of twelve (12) months after the expiration or earlier termination of the
applicable Customer Agreements, and (iii) Cardinal Health shall not offer or
sell any Competing Products to such Customers for a period of twelve (12) months
after the expiration or earlier termination of the applicable Customer
Agreements.

(d) With respect to Customers other than SRI Legacy Customers for which SRI is
the Billing Party as of the expiration or earlier termination of this Agreement,
(i) the parties shall cooperate to separate the billing, collection and related
administrative services for such Customers according to Cardinal Health
Components and SRI Components and SRI Services, and (ii) neither SRI nor its
affiliates shall offer or sell to such Customers any disposable products for a
period of twelve (12) months after the expiration or earlier termination of the
applicable Customer Agreements, and (iii) neither Cardinal Health nor its
affiliates shall offer or sell any Competing Products to such Customers for a
period of twelve (12) months after the expiration or earlier termination of the
applicable Customer Agreements.

(e) With respect to Cardinal Health Presource/Convertors Legacy Customers for
which Cardinal Health is the Billing Party as of the expiration or earlier
termination of this Agreement, (i) SRI shall continue to supply the SRI
Components and SRI Services to Cardinal Health Presource/Convertors Legacy
Customers in accordance with this Agreement until the expiration or earlier
termination of the applicable Customer Agreements, (ii) neither SRI nor its
affiliates shall offer or sell any Competing Products to such Customers for a
period of twelve (12) months after the expiration or earlier termination of the
applicable Customer Agreements and (iii) after the expiration or earlier
termination of the applicable Customer Agreements, Cardinal Health shall have
the option to replace SRI as the supplier of the SRI Component products and SRI
Services used in the Hybrid Kits for such Customer.

(f) In the event SRI terminates this Agreement pursuant to Section 7.2(b), SRI
shall, within five (5) business days of termination of this Agreement, pay to
Cardinal Health a termination fee in the amount of one million two hundred and
fifty thousand dollars $1,250,000) (the “Termination Fee”) if termination occurs
during the first twelve (12) months after the Effective Date, and if termination
occurs more than twelve (12) months after the Effective Date, the Termination
Fee shall be prorated in equal amounts

 

21



--------------------------------------------------------------------------------

over the remaining 48 months (for example, if the Agreement is terminated in the
36th month after the Effective Date, SRI shall pay to Cardinal Health a
Termination Fee in the amount of $625,000). Except as set forth in this
Section 7.3, upon payment of the Termination Fee pursuant to this Section 7.3
(f), SRI shall have no further liability to Cardinal Health with respect to this
Agreement or the transactions contemplated by this Agreement.

Notwithstanding anything to the contrary set forth above, the terminating party
shall have the option at any time after the expiration or earlier termination of
this Agreement to replace the other party as the supplier of the disposable or
reusable component products used in the Hybrid Kits, if the other party fails to
perform its obligations to supply its component parts to the Customers as
required above.

 

8. CONFIDENTIALITY; PUBLICITY

8.1 Restricted Information. During the term of this Agreement, the parties might
furnish or make available to the other party proprietary or confidential
information regarding their businesses and affairs, including without limitation
confidential information pertaining to their products, services, customers,
technology, and business operations that is designated by name, trademark, or
other appropriate text to be proprietary or confidential in nature (“Restricted
Information”). All Restricted Information furnished or made available to the
other party during the term of this Agreement, however and whenever acquired
during the term hereof, shall remain the property of the party furnishing the
information. Each party shall treat the Restricted Information as strictly
confidential, shall use it solely for the purposes contemplated by this
Agreement, and shall not reveal, divulge, disclose, or duplicate any Restricted
Information without the other party’s written consent, except for the party’s
employees who need to know the information for purposes of carrying out the
purposes of this Agreement. However, the party receiving the Restricted
Information shall direct its employees who have access to the Restricted
Information to treat it as strictly confidential, and shall indemnify the other
party and hold it harmless from, any damage resulting from a breach of
confidentiality caused by any of its employees. Each party shall return to the
other party at the expiration of this Agreement, all Restricted Information that
it received from the other party. Each party’s specifications for its products
and services are its exclusive property. The confidentiality restrictions
defined in this paragraph shall remain in effect for twenty (24) months beyond
termination of the Agreement.

8.2 Confidential Terms of this Agreement. Each party shall treat the Margin
Percentages contemplated by Section 2.3 of this Agreement and the fee amounts in
Section 2.9(b) and 3.13(h) as strictly confidential and shall not disclose such
information to any third party, except as required by applicable law or by any
governmental agency.

8.3 Publicity. Neither party will make any press release or other public
announcement regarding this Agreement without the other party’s express prior
written consent, except as required under applicable law or by any governmental
agency, in which case the party required to make the press release or public
disclosure shall use commercially reasonable efforts to obtain the approval of
the other party as to the form, nature and extent of the press release or public
announcement prior to issuing the press release or making the public
announcement.

 

22



--------------------------------------------------------------------------------

9. MISCELLANEOUS

9.1 Relationship of the Parties. Neither party to this Agreement is an agent,
partner, or legal representative of the other for any purpose, and neither party
is authorized to assume or create, in writing or otherwise, an obligation of any
kind in the name or on behalf of the other party. This Agreement is not to be
construed to create a financial interest in the other party’s business or to
constitute a partnership or joint venture between the parties. This Agreement is
for the benefit of its parties only, and no third party is a beneficiary of it.

9.2 Management Committee. The parties shall establish a management committee
(the “Management Committee”) to oversee the strategic marketing relationship
relating to the Hybrid Program that may arise during the term of this Agreement.
The Management Committee shall consist of the senior executive of each party and
one other executive from each party. The Management Committee shall meet (via
telephone or otherwise) frequently and upon request to discuss the progress,
results, and resolve any conflicts of the Hybrid Program.

9.3 Operating Committee. The parties shall establish an operating committee (the
“Operating Committee”) to handle any day-to-day matters relating to the Hybrid
Program that may arise during the term of this Agreement, including without
limitation the determination of (i) each Hybrid Kit price for each Customer
(which shall be determined on a Customer-by-Customer basis) and (ii) costs of
Cardinal Health Components and SRI Components for purposes of the parties’
revenue sharing arrangement pursuant to Section 3.4. The Operating Committee
shall consist of one Vice President of Sales (or equivalent member of senior
management) and one added marketing executive appointed by each party. The
Operating Committee shall meet (via telephone or otherwise) frequently and upon
request to discuss the day-to-day operations and resolve any conflicts of the
Hybrid Program.

9.4 Record-Keeping and Audit. Each of SRI and Cardinal Health shall maintain
complete and accurate records in such detail, form and scope as is consistent
with good business practice to support and document all of the party’s financial
(including cost), purchase and delivery information reasonably required to
calculate amounts payable under Section 2.3 and Section 3.4 of this Agreement.
Each party shall have the right to review and audit the books and records of the
other party for the purpose of verifying the accrual and payment of any amounts
payable under this Agreement. If either party desires to exercise any such audit
right, then such party (the “Auditing Party”) shall furnish the other party (the
“Audited Party”) with ten business days’ prior written notice thereof. The
Auditing Party shall advise in writing the Audited Party of the results of the
audit. If the Auditing Party determines that it has been underpaid, the
Management Committee shall work to determine whether or not additional payment
is appropriate. If the parties are unable to agree as to whether or not
additional payment is appropriate within 30 days after the Auditing Party has
advised the Audited Party of the results of the audit, either party may submit
the matter to arbitration in accordance with the provisions

 

23



--------------------------------------------------------------------------------

of Section 9.5. Each party shall be limited to one audit per calendar year and
to one additional audit at any time within the two-year period following the
expiration or earlier termination of the term of this Agreement.

9.5 Arbitration. If any dispute between the parties arises under this Agreement,
the parties shall use reasonable efforts to settle the dispute for at least 30
days. After that period, the dispute may be submitted for arbitration, and the
arbitration will be conducted before an arbitration panel in accordance with the
rules established by the American Arbitration Association. The arbitrator panel
will consist of three arbitrators, with one arbitrator selected by SRI, the
second arbitrator selected by Cardinal Health, and the third arbitrator selected
by agreement of the first two arbitrators. Every arbitrator must be independent
(not an officer, director, employee, affiliate, or shareholder of party) without
any economic or financial interest of any kind in the outcome of the arbitration
or in Cardinal Health, SRI, or any of their affiliates. The arbitration hearing
will be held on such dates and at such times as the arbitration panel designates
on 30 calendar days’ advance notice to the parties. Both SRI and Cardinal Health
agree that should SRI initiate the arbitration proceeding, it shall be located
in Columbus, Ohio, and should Cardinal Health initiate the arbitration
proceeding, it shall be located in Tampa, Florida. The decision of the
arbitration panel will be binding and conclusive as to Cardinal Health and SRI,
and on the pleading of any party, any court having jurisdiction may enter a
judgment of any award rendered in arbitration, which may include an award of
damages.

9.6 SRI Trademarks. To the extent reasonably required for Cardinal Health to
perform its obligations under this Agreement, SRI grants to Cardinal Health a
nonexclusive, nontransferable, nonassignable license during the term of this
Agreement to use SRI’s logos, copyrights, tradenames, servicemarks and
trademarks (the “SRI Marks”). The parties acknowledge and agree that the
trademark “Hybrid Preference PackTM” (the “Hybrid Mark”) shall constitute a SRI
Mark, SRI shall be the sole owner of the Hybrid Mark and SRI shall be entitled
to take any actions (including making any filings) to perfect and protect SRI’s
rights and interest in and to the Hybrid Mark; provided, however, SRI shall use
the Hybrid Mark exclusively in connection with the Hybrid Program and the
transactions contemplated by this Agreement and shall not license the Hybrid
Mark to any third party. Cardinal Health shall use the SRI Marks only in the
form and manner specified or approved by SRI in writing. Cardinal Health shall
not alter, modify, dilute, or otherwise misuse the SRI Marks, and will do
nothing inconsistent with SRI’s ownership of the SRI Marks. Nothing in this
Agreement conveys to Cardinal Health any right, title or interest in or to any
SRI Mark, other than an express right to permissively use them solely for
purposes of Cardinal Health’s performance of its obligations under this
Agreement. Cardinal Health shall submit to SRI all materials and documentation
that it compiles that incorporates all or part of the SRI Marks, including any
and all advertising, for review and approval. When reasonably requested by SRI,
Cardinal Health shall provide SRI with copies of materials and documentation
compiled by Cardinal Health that incorporate all or part of the SRI Marks for
the purpose of monitoring Cardinal Health’s compliance with the terms of this
Agreement. Cardinal Health shall not use the SRI Marks in any manner that,
directly or indirectly, detracts from their value and reputation.

 

24



--------------------------------------------------------------------------------

9.7 Cardinal Health Trademarks. To the extent reasonably required for SRI to
perform its obligations under this Agreement, Cardinal Health grants to SRI a
nonexclusive, nontransferable, nonassignable license during the term of this
Agreement to use Cardinal Health’s logos, copyrights, tradenames, servicemarks
and trademarks (the “Cardinal Health Marks”). SRI shall use the Cardinal Health
Marks only in the form and manner specified or approved by Cardinal Health in
writing. SRI shall not alter, modify, dilute, or otherwise misuse the Cardinal
Health Marks, and will do nothing inconsistent with Cardinal Health’s ownership
of the Cardinal Health Marks. Nothing in this Agreement conveys to SRI any
right, title or interest in or to any Cardinal Health Mark, other than an
express right to permissively use them solely for purposes of SRI’s performance
of its obligations under this Agreement. SRI shall submit to Cardinal Health all
materials and documentation that it compiles that incorporates all or part of
the Cardinal Health Marks, including any and all advertising, for review and
approval. When reasonably requested by Cardinal Health, SRI shall provide
Cardinal Health with copies of materials and documentation compiled by SRI that
incorporate all or part of the Cardinal Health Marks for the purpose of
monitoring SRI’s compliance with the terms of this Agreement. SRI shall not use
the Cardinal Health Marks in any manner that, directly or indirectly, detracts
from their value and reputation.

9.8 Ownership. The logos, copyrights, tradenames, servicemarks and trademarks
related to (i) Cardinal Health Components are and will remain the sole property
of Cardinal Health and (ii) SRI Components and SRI Services are and will remain
the sole property of SRI.

9.9 Rights on Termination/Expiration. On termination or expiration of this
Agreement, neither party shall further use the logos, copyrights, tradenames,
servicemarks and trademarks of the other party for any purpose, or employ or use
any logo, copyright, tradename, servicemark or trademark that suggests an
existing relationship between the parties, or that is likely to cause confusion
with the logos, copyrights, tradenames, servicemarks or trademarks of the other
party.

9.10 Execution. The parties may execute this Agreement in counterparts. Each
executed counterpart to this Agreement shall constitute an original document,
and all executed counterparts, together, shall constitute the same agreement.

9.11 Notices. Except for oral requests and notices expressly authorized by this
agreement, every notice, request, demand, consent, approval, and other
communication required or permitted under this agreement will be valid only if
it is given in writing (or sent by telecopy and promptly confirmed in writing),
conspicuously marked FOR IMMEDIATE ATTENTION, and addressed by the sender to the
appropriate party at the address provided in the first paragraph of this
Agreement and to the person’s attention set forth below:

 

  (a) If to Cardinal Health:

Cardinal Health 200, Inc., Supply Chain Services - Medical

7000 Cardinal Place

 

25



--------------------------------------------------------------------------------

Dublin, OH 43017

Attn: President PreSource Products and Services

Facsimile: 614-652-8149

With copies to:

Cardinal Health 200, Inc., Supply Chain Services - Medical

7000 Cardinal Place

Dublin, OH 43017

Attn: General Counsel

Facsimile: (614) 757-6448

 

  (b) If to SRI:

SRI/Surgical Express, Inc.

12425 Race Track Road

Tampa, Florida 33626

Attention: Chief Executive Officer

Facsimile: (813) 818-9076

With copies to:

Hill Ward Henderson PA

101 East Kennedy Blvd., Suite 3700

Tampa, Florida 33602

Attention: David S. Felman, Esq.

Facsimile: (813) 221-2900

or to such other address as a party designates by notice to the other party. A
validly given notice, request, demand, consent, approval, or other communication
will be effective on its receipt.

9.12 Assignment; Subcontracting. This Agreement is not assignable by either
party without the other party’s consent, which it may withhold at its sole
discretion, and any unapproved assignment will be invalid and ineffective
against the other party, except that, if a party sells, merges, or exchanges all
or substantially all of its assets or outstanding stock, the party may assign
this Agreement without the other party’s written consent, so long as (a) the
acquiring entity executes an agreement agreeing to be bound by this Agreement,
and (b) the other party reasonably and in good faith believes the acquiring
entity will perform all of the predecessor’s material obligations under this
Agreement with similar diligence, responsibility, and capability. Neither party
may subcontract any of its responsibilities under this Agreement to another
person without the other party’s prior approval.

 

26



--------------------------------------------------------------------------------

9.13 Force Majeure. Neither party shall be responsible for any delay, failure,
or omission due to any cause that is beyond its reasonable control, is not due
to its own negligence, and cannot be overcome with the exercise of due
diligence, including, without limitation, war, riots, fires, floods, storms,
lightning, epidemics, earthquakes, hostilities, labor disturbances,
expropriation or confiscation of properties, interference by civil or military
authorities, or acts of God.

9.14 Governing Law. The validity, interpretation, construction and enforcement
of this Agreement are governed by the laws of the State of New York, excluding
the laws of that State pertaining to the resolution of conflicts with laws of
other jurisdictions.

9.15 Miscellaneous. Time is of the essence in this Agreement. This Agreement is
binding on and inures to the benefit of, the respective assignees and the
successors of each party, and all references to a party in this Agreement
includes its permitted assignees or successors. A delay, omission or course of
dealing on the part of a party in exercising any right, power or remedy under
this Agreement will not operate as a waiver of it and a single or partial
exercise of any right, waiver or remedy under this Agreement does not preclude
any further exercise of it or the exercise of any other right, power or remedy.
A waiver, amendment, or modification of this Agreement would be valid and
effective only if it is in writing and signed by both parties. This Agreement
and the Schedules record the final, complete and exclusive understanding of the
parties to it with respect to the transactions contemplated by this Agreement
and supersede any prior or contemporaneous agreement, understanding or
representation, oral or written, by either of them.

[SIGNATURE PAGES FOLLOW]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.

 

SRI/SURGICAL EXPRESS, INC. By:   /s/ Gerald Woodard   Name:   Gerald Woodard  
Title:   CEO

 

CARDINAL HEALTH 200, INC.

(through and for its Presource business unit)

By:   /s/ Steve Inacker   Name:   Steve Inacker   Title:   President/GM



--------------------------------------------------------------------------------

ANNEX A

Co-Branded Label

To be agreed and attached post-execution.



--------------------------------------------------------------------------------

EXHIBIT A

1. Promotion

a. SRI may promote the Hybrid Kits in any fashion or media desired to include
collateral material, the SRI WEB site, advertising, etc., provided the promotion
does not convey a perceived/implied endorsement of or bias for reusable drape
and gown products over Convertors disposables by Presource.

b. Subject to Section 9.7 of the Agreement, SRI may identify Cardinal Health as
our channel partner in our promotion materials and may use the Cardinal Health
logo in doing so. Cardinal Health must approve the use of the Cardinal Health
logo and channel partner designation.

c. SRI may invite Cardinal Health staff to participate in its trade show
properties as part of the Cardinal Health channel partner program, provided
Convertors is not a participant at the same show.

d. SRI may identify the channel partner relationship with Cardinal Presource in
its marketing communications material used in its booth properties.

e. The parties will share marketing and promotional expenses as follows: SRI:
70%; Cardinal Health: 30%.

2. Sales Activities

a. The Cardinal/Presource sales force may work with the SRI sales force in the
following ways:

(i) Cardinal Presource will share its sales and marketing roster information to
include email addresses with SRI for the purposes of communicating with these
individuals to facilitate the implementation of the relationship. SRI may use
these email addresses for the purpose of communicating with the Cardinal
Presource sales force regarding sales opportunities for the Hybrid Kit. Any SRI
produced sales and marketing promotion materials (with approved use of Cardinal
Health channel partner and logo designation) for the Hybrid Kit shall be
distributed and communicated through the Cardinal Presource marketing
organization unless otherwise agreed upon in advance.

(ii) Coordinate and hold joint calls with customers to introduce, explain, and
present the Hybrid Kit concept.

(iii) Coordinate and hold joint calls to present customer requested Hybrid Kit
quotations/proposals and RFP responses.

(iv) Arrange meetings of the SRI’s sales and marketing staff with the
Cardinal/Presource training group for the purpose of acquainting them with
concepts and elements of the reusable components of the Hybrid Kit offering.



--------------------------------------------------------------------------------

(v) Arrange SRI plant tours for Cardinal/Presource sales and marketing staff to
prepare for prospective customer tours.

(vi) Arrange joint meetings with customers who have purchased the Hybrid Kit or
who are SRI Legacy Customers and therefore are now dependent upon their
disposable support coming from Cardinal/Presource.

(vii) Cardinal/Presource and SRI will mutually share leads and customer
initiated interest in the Hybrid Kit concept.

3. Quotations and RFP responses

a. Cardinal/Presource staff will support SRI staff (including the sales forces)
in configuring and pricing the Hybrid Kit quotations/proposals and RFP
responses.

b. All Hybrid Kit quotations/proposals and RFP responses must be approved by
duly authorized representatives of both parties prior to presentation or
transmittal to a prospective customer.

c. SRI will construct and package the Hybrid Kit quotations/proposals and RFP
responses.

d. SRI will provide copies of these Hybrid Kit quotations/proposals and RFP
responses to Cardinal Presource.

e. The SRI quotation/proposal and RFP response package may reference the channel
partner relationship and may contain use of the Cardinal Health logo as
appropriate.

4. Customer Initiated Interest

In the event a Cardinal Presource/Convertors Legacy Customer expresses an
interest in a Hybrid Kit solution, Cardinal/Presource will be free to work with
SRI to engage that customer. This applies to all customers including those
belonging to the GPO’s or under an existing government contract.

5. GPO and Government promotion

SRI may promote the Hybrid Kit with Cardinal Presource as its channel partner to
all GPO’s and government entities. Any GPO contracting arrangements for the
Hybrid Program must be approved by both parties prior to any official
contractual arrangements.

 

31